EXHIBIT B
TO:
The Honorable Paul Oetken
District Court Judge

RE: Todd Capser

The purpose of this letter is to provide a character reference for Mr. Todd Capser whom I have known as
a friend and coworker for over 20 years.

As a fellow Montanan, Todd is a great friend who knew many of the backroads and small towns in
Montana as I do. We share common memories of spending much of our childhood in the great
outdoors.

After graduating from college, I moved to Washington, DC where I worked as a policy advisor to four
U.S. Senators eventually leading a legislative team for one of Montana's Senators. It was during these
years that Todd and I were colleagues. We worked late into the evening on many occasions near one
another. It was a great way for me to understand who Todd really was as a colleague and how well he
related to the Senator's constituents on a very personal level.

Todd eventually returned to Montana where he led the Senator's state team and had direct interaction
with the Senator's constituents every day. It's a job that requires a patient ability to compromise and to
provide encouragement and confidence to people in need. Not always an easy position — particularly in
the world of politics where every move is viewed through a lens seeking to criticize. Todd navigated
these landmines like a pro and without malice towards those who were politically opposed to the
Senator's position.

After our time in the Senate, I remained in contact with Todd while I served the President as Deputy
Assistant Secretary at the U.S. Department of Commerce. I would see Todd on occasion when I visited
Montana where my family continues to live but I would touch base with him regularly and have since
remained in contact.

I truly believe Todd is a good man with rood intentions. Todd is a great leader and is respected because
of the respect he shows for others, Todd is also humble and easily able to learn from his mistakes. if
given the opportunity, Todd will continue to be a positive role model in his family and his community.

I hope my comments give you a sense of the person I see in Todd Capser. If you would like to discuss
further over the phone or on email, Todd can provide my contact information.. As a boy in rural
Montana, my dad taught me to gauge another man's character by his actions and whether or not he
hesitated to help others. I know Todd would not hesitate to help others, whether they are friends or
complete strangers.



Randall Popelka
